Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 are indefinite by virtue of their claim dependency upon in definite claim 1.
Claim 9 is further indefinite because “multiplexer unit” in line 1 conflicts with parent claim 3 which only recites “multiplexer.”
Claim 11 is indefinite because “the column TDC array” in line 13 lacks a proper antecedent basis.  Claim 11 is also not clear how the global DLL unit recited in line 7 is connected to the rest of the circuit.
Claims 12-17 are indefinite by virtue of their claim dependency upon in definite claim 11.
Claim 16 is further indefinite because “multiplexer unit” in line 1 conflicts with parent claim 11 which only recites “multiplexer.”
Claim 18 is indefinite because the step of “forming TDC by a global DLL with a plurality of phase signal and column-wise latch sampling the phase” in lines 5-6 is not clear how the global DLL is connected to the rest of the recited circuit; also, this limitation is not clear as to whether there is a plurality pf phase signals and a plurality of latches.  Claim 18 is also unclear as to what is averaged in the last line of the claim or how any non-uniformity of TDC is determined.
Claims 19-23 are indefinite by virtue of their claim dependency upon in definite claim 18.
Claims 20-22 are further indefinite because “the phase signal order” in line 2 of each claim lacks proper antecedence.
Claim 23 is further indefinite because it is not clear as to what is meant by “after circular multiplexing of the plurality of frame data collection” in lines 1-2; this step also appears to lack a proper antecedent basis.  Also, “all output data” in line 2 lacks a proper antecedence.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton et al. (US 2015/0041625 A1).
Regarding claim 1, Dutton et al. teach a self-calibration time-to-digital converter (TDC) integrated circuit (e.g., see fig. 1) for single-photon avalanche diode (SPAD) based depth sensing (see para. 0003), the circuit comprising: a SPAD matrix (105; see para. 0031) with a plurality of SPAD pixels arranged in m rows and n columns, wherein the SPAD pixels in each column of SPAD pixels are connected by a column bus; a global delay-locked loop (DLL) unit (305 in fig. 3; see also fig. 10 and para. 0053) with n buffers (300) and n clock signals (310); and an image signal processing unit for receiving image signals from the column TDC array (see fig. 20 and para.  0083).
Regarding claim 2, Dutton et al. further teach that the circuit further comprises: a row control unit configured to enable one SPAD pixel in each row for a transmitting signal (see para. 0033).



Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 11-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest a self-calibration time-to-digital converter (TDC) integrated circuit for single-photon avalanche diode (SPAD) based depth sensing, the circuit comprising: a SPAD matrix with a plurality of SPAD pixels arranged in m rows and n columns, wherein the SPAD pixels in each column of SPAD pixels are connected by a column bus; a global delay-locked loop (DLL) unit with n buffers and n clock signals; and an image signal processing unit for receiving image signals from the column TDC array (the limitation of parent claim 1), a row controller unit configured to enable one SPAD pixel in each row for a transmitting signal (the limitation of parent claim 2), and wherein the circuit further comprises: a circular n-way multiplexer for circularly multiplexing n clock signals in the global DLL unit.
Claims 4- 10 would be allowable by virtue of their claim dependency upon otherwise allowable claim 3.
Claim 11 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest a 3D pixel-wise self-calibration TDC integrated circuit for SPAD based depth sensing, the circuit comprising: a SPAD matrix with a plurality of SPAD pixels arranged in m rows and n columns implemented in a first layer; a row control unit configured to enable one and only one SPAD pixel in each row for a transmitting signal; a global DLL unit with n buffers and n clock signals; a circular n-way multiplexer for circularly multiplexing n clock signals 
Claims 12- 17 would be allowable by virtue of their claim dependency upon otherwise allowable claim 11
Claim 18 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest a method for time-to-digital converter(TDC) circuit self-calibration, the method comprising the steps of. in each frame of data collection, TDC transforming a time of flight signal from SPAD array to depth information; forming TDC by a global DLL with a plurality of phase signal and column-wise latch sampling the phase; re-routing the global DLL output terminals with a circular multiplexer to column TDC latch in each frame data collection; collecting multiple frames of data; and averaging non-uniformity of TDC.
Claims 19-23 would be allowable by virtue of their claim dependency upon otherwise allowable claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional references made of record disclose SPAD circuits and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878